Citation Nr: 1741098	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, Alabama


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to specially adapted housing; entitlement to an effective date earlier than September 10, 1993 for the award of a total disability rating based on individual unemployability; whether new and material evidence has been received to reopen claims for service connection for defective vision and for
bilateral carpal tunnel syndrome; entitlement to service connection for sarcoidosis, hypertension, hernia, gallbladder disorder, diabetes mellitus, bilateral foot disorder,
thoracolumbar spine disability are the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1973 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 decision of the Department of Veterans Affairs Medical Center (VAMC) in Montgomery, Alabama that denied an annual clothing allowance.  In September 2016, the Veteran filed a notice of disagreement.

The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required.


REMAND

A February 2016 decision of the VAMC in Montgomery, Alabama denied an annual clothing allowance.  The Veteran filed a timely notice of disagreement in September 2016.  Thus, the Board is required to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an annual clothing allowance.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

